  

Exhibit 10.10

EMPLOYEE SERVICES AGREEMENT

 

            This Employee Services Agreement (this “Agreement”) is entered into
as of October 7, 2011 between Communications Infrastructure Group, LLC, a
Delaware limited liability company with offices located at Five Concourse
Parkway, Suite 3100, Atlanta, Georgia 30328 (“CI Group”), and CIG Services, LLC,
a Delaware limited liability company with offices located at Five Concourse
Parkway, Suite 3100, Atlanta, Georgia 30328 (“CIG Services”).

 

            WHEREAS, CIG Services desires to utilize the services of all of the
employees (the “Employees”) of CI Group (the “Services”) and the Employees will
become co-employees of CIG Services and CI Group;

 

            WHEREAS, CI Group agrees to provide the Services to CIG Services in
accordance with the terms and conditions of this Agreement; and

 

            NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants hereinafter expressed, the parties hereby mutually agree
as follows:

 

1.         TERM

 

            This Agreement shall be effective as of the date hereof and,
terminate upon the earlier to occur of (i) December 31, 2011 and (ii) completion
of the acquisition of CI Group by Cyber Supply Inc., the parent company of CIG
Services.

 

2.         STATEMENT OF INTENT

 

            On October 10, 2011, CI Group shall provide the Services to CIG
Services and CIG Services and CI Group intend to co-employ the Employees.  This
Agreement sets forth the rights and responsibilities as between CIG Services and
CI Group with respect to this arrangement and is not intended to create rights
in any other person or entity.  CIG Services and CI Group mutually acknowledge
and agree that they must cooperate with each other to carry out their respective
responsibilities under this Agreement and that this duty to cooperate shall
survive the termination of this Agreement.

 

3.         DIRECTION AND CONTROL OF EMPLOYEES

 

            CIG Services shall maintain such direction and control over the
Employees as is necessary to conduct its business and without which it would be
unable to conduct its business, discharge its fiduciary responsibility it may
have, or to comply with applicable licensure.

 

4.         COMPENSATION

 

            CIG Services will compensate CI Group for all payroll expenses,
benefits and all other fees, expenses and costs related to the employment of the
Employees by CI Group.

 

5.         CONFIDENTIALITY

 

            Neither party shall disclose to a third party Confidential
Information (as defined below) of the other party.  The receiving party shall
use the same degree of care as it uses to protect the confidentiality of its own
confidential information of like nature, but no less than a reasonable degree of
care, to maintain in confidence the Confidential Information of the disclosing
party.  The foregoing obligations  

 

--------------------------------------------------------------------------------

 

Employee Services Agreement 

shall not preclude disclosure of any information that (a) is required to be
disclosed by law, subpoena or other process (including compliance for
immigration purposes), (b) is disclosed to CI Group or any subcontractor of CI
Group in connection with its performance of the Services, or (c) is disclosed in
connection with any dispute, claim or action between the parties.  Confidential
Information means information related to the subject matter of the Services
(including any third party information), and the business of the disclosing
party, which (i) derives economic value, actual or potential, from not being
generally known to or readily ascertainable by other persons who can obtain
economic value from the disclosure or use of the information, (ii) is the
subject of efforts by the disclosing party or owner of the third party
Confidential Information that are reasonable under the circumstances to maintain
the secrecy of the information, and (iii) is identified by either party as
“Confidential” and/or “Proprietary”, or which, under all of the circumstances,
ought reasonably to be treated as confidential and/or proprietary, including
this Agreement.  Confidential Information shall not include any information that
(1) is at the time of disclosure, or thereafter becomes, through a source other
than the receiving party, publicly known, (2) is subsequently learned from a
third party that does not impose an obligation of confidentiality on the
receiving party, (3) was known to the receiving party at the time of disclosure,
or (4) is developed independently by the receiving party.  The obligations of
confidentiality hereunder with respect to any Confidential Information shall
continue for a period of three (3) years from the date of the last disclosure of
Confidential Information.

 

6.         RESPONSIBILITIES OF CI GROUP

 

            CI Group shall (i) comply with all federal, state and local rules
regarding the Employees, including but not limited to, the Family and Medical
Leave Act, (ii) maintain all licenses and/or certifications of the Employees,
(iii) comply with all U.S. immigration laws, (iv) pay the salaries of the
Employees, (v) withhold all federal, state and local employment taxes
attributable to the Employees compensation and remit such withheld amounts along
with all other amounts due to the appropriate governmental bodies, (vi) furnish
all federal, state and local year-end wage statements, (vii) provide Worker’s
Compensation and other insurance requirements, and (viii) administer all benefit
plans and retirement plans and other benefits.

             

 

7.         INDEMNITY

 

            CIG Services shall indemnify, defend and hold CI Group harmless for
any and all claims, costs and liabilities, incurring attorneys’ fees, incurred
by CI Group arising out of any act which CIG Services arising out of any act
which CIG Services has agreed to perform or refrain from performing, or a
responsibility which CIG Services has agreed to assume, pursuant to this
Agreement.  CI Group shall indemnify, defend and hold CIG Services harmless for
any and all claims, costs and liabilities, incurring attorneys’ fees, incurred
by CIG Services arising out of any act which CI Group arising out of any act
which CI Group has agreed to perform or refrain from performing, or a
responsibility which CI Group has agreed to assume, pursuant to this Agreement. 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

Employee Services Agreement 

 

8.         RELATIONSHIP OF PARTIES

 

            Nothing contained herein or relating to the subject matter hereof
shall be construed to create an employment, principal-agent, or fiduciary
relationship, or a partnership or joint venture, or any relationship other than
a contractual relationship, between CIG Services and CI Group, and neither party
shall have the right, power or authority to obligate or bind the other in any
manner whatsoever absent written consent. CI Group will provide Services as an
independent contractor. CI Group does not undertake by this Agreement or
otherwise to perform any obligation of CIG Services, whether regulatory or
contractual, or to assume any responsibility for CIG Services’s business or
operations.

 

 

9.         FURTHER UNDERSTANDINGS

 

            (a)        Notices.  Notices will be deemed given when actually
received.  All communications will be sent to the receiving party’s address as
set forth below or to such other address that the receiving party may have
provided for purposes of receiving notices as provided in this Section 9.

 

To CI Group:               Communications Infrastructure Group LLC

                                    Five Concourse Parkway, Suite 3100

                                    Atlanta, Georgia 30328

 

To CIG Services:         Communications Infrastructure Group LLC

                                    Five Concourse Parkway, Suite 3100

                                    Atlanta, Georgia 30328

 

 

            (b)        Binding Nature.  This Agreement shall be binding on and
inure to the benefit of the parties and their respective successors and
permitted assigns.

 

            (c)        Severability.  If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be determined by a
court of competent jurisdiction to be invalid or unenforceable, such provision
shall be modified or interpreted by the court so as to reasonably effect the
intent of the parties and the parties shall replace any such invalid or
unenforceable provision with valid and enforceable provision(s) that are
consistent with the modification or interpretation made by the court.  All other
provisions of this Agreement shall remain in full force and effect.

 

            (d)        Entire Agreement.  This Agreement hereunder constitute
the entire agreement between the parties with respect to the subject matter
hereof, and supersede any and all prior or contemporaneous written or oral
communications between the parties.  Except as expressly set forth herein, no
other prior or contemporaneous covenants, promises, representations or
warranties of any kind, whether written or oral, have been made or can be relied
on by either party as an inducement to enter into this Agreement, whether
relating to the tools, resources, practices or otherwise of any party hereto. 

 

            (e)        No Oral Modification.  This Agreement shall not be
amended or otherwise modified, except by a later written agreement that
expressly states that it is an amendment or modification and that is signed by
both parties.  Except as set forth in such amendment or modification, no
provision or statement in any document delivered in connection with this
Agreement shall impose any additional obligation on CI Group.

 

 

3

 

--------------------------------------------------------------------------------

 

Employee Services Agreement 

  

            (f)        Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to its choice of law principles.

 

            (g)        No Waiver.  No waiver or failure to exercise any option,
right or privilege under the terms of this Agreement by either of the parties
hereto on any occasion or occasions shall be construed to be a waiver of the
same on any other occasion or of any other option, right or privilege.

 

            (h)        Headings and References.  The headings and captions used
in this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  All references in this Agreement to
Sections shall, unless otherwise provided, refer to Sections hereof.

 

            (i)         Assignment.  Neither this Agreement nor any of the
rights or duties hereunder may be assigned or otherwise transferred by either
party without the other party’s prior written consent.  Any act which is
inconsistent with the terms of this Section shall be null and void ab initio.

 

            (j)         Trademarks.  This Agreement does not give either party
ownership rights or interests in the other party’s trade name or trademarks.

 

            (k)        No Third Party Beneficiaries.  This Agreement is entered
solely by and between, and may be enforced only by, CI Group and CIG Services. 

 

            (l)         Force Majeure.  Neither party shall be liable for
failure to fulfill its obligations under this Agreement (other than a failure to
pay money) if that failure is caused, directly or indirectly, by flood,
communications failure, extreme weather, fire, mud slide, earthquake, or other
natural calamity or act of God, interruption in water, electricity, heating or
air conditioning (depending on the season), acts of terrorism, riots, civil
disorders, rebellions or revolutions, acts of governmental agencies, epidemics,
quarantines, embargoes, malicious acts of third parties, labor disputes
affecting vendors or subcontractors and for which the party claiming force
majeure is not responsible, or any other similar cause beyond the reasonable
control of that party (each, a “Force Majeure Event”). 

 

 

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the day and year first above written.

 

 

COMMUNICATIONS INFRASTRUCTURE

GROUP, LLC                                                            

 

 

By:       /s/ Melissa
Spinella                                                       

             

Name:  Melissa Spinella             _                    

 

Title:    Vice President                                     

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

Employee Services Agreement 

 

CIG SERVICES, LLC                                              

 

 

By:       Akram Baker                                                    

             

Name:  Akram Baker                                       

 

Title:    President                                               

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

 